Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Claim Objection
Claims 4, 6, 13 and 15 are objected to because of the following informalities:
(A) “I/O” in claims 4, 6, 13 and 15 should be spelled out at its first use.
(B) “CPU” in claims 6 and 15 should be spelled out at its first use.
Appropriate correction is required.

Reasons of Allowance

Claims 1-3, 5, 7-12, 14 and 16-18 are allowed.
Claims 4, 6, 13 and 15 would be allowable if overcome the claim objection.
The closest prior art, Basov (US Patent #10,346,360), discloses “managing prefetching of data in storage systems, detecting a data access pattern by file system mapping component and based on the information provided, prefetching data for performing I/O requests on the data”.  However, the prior art differs from the present invention because the prior art fails to disclose “confirming that access of said requested data is sequential; in response to said confirming, opening multiple internal read-ahead streams that read ahead in parallel data in increments of a chunk of said file in said storage layer to prefetch said data; dynamically varying, to optimize processing and speed of said data access, the number of said multiple read-ahead streams that read said data based upon the present system processing conditions and based upon a set of preselected criteria applicable to characteristics of the file being read”.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1 and 10 identify the distinct features “confirming that access of said requested data is sequential; in response to said confirming, opening multiple internal read-ahead streams that read ahead in parallel data in increments of a chunk of said file in said storage layer to prefetch said data; dynamically varying, to optimize processing and speed of said data access, the number of said multiple read-ahead streams that read said data based upon the present system processing conditions and based upon a set of preselected criteria applicable to characteristics of the file being read; populating a cache with the data read by said multiple read-ahead streams; and servicing said external read request with the data populated in the cache", which are not taught or suggested by the prior art of records.
Claims 1-18 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-18 are hereby allowed.

Conclusion
Any inquiry concerning this comm1unication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 9:30am to 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/YONG J CHOE/Primary Examiner, Art Unit 2135